 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                      Case No.: 18-CV-1063-AJB-AGS
12                                    Plaintiff,
                                                       ORDER:
13   vs.
     8 FIGURE DREAM LIFESTYLE, LLC,                    (1) GRANTING IN PART AND
14
     a Wyoming limited liability company,              DENYING IN PART PREMIUM
15   RICHARD WALDMAN, an individual, et                MERCHANT FUNDING, LLC’S
     al.,                                              MOTION TO DISMISS;
16
17                                 Defendants.         (2) GRANTING IN PART AND
                                                       DENYING IN PART ANTHONY
18
                                                       GIBSON’S MOTION TO DISMISS;
19                                                     AND
20
                                                       (3) GRANTING IN PART AND
21                                                     DENYING IN PART FAST
                                                       ADVANCE FUNDING, LLC’S
22
                                                       MOTION TO DISMISS
23
24                                                     (Doc. Nos. 52, 77, 78)
25
           Pending before the Court are Defendants Premium Merchant Funding One, LLC,
26
     Anthony Gibson, and Fast Advance Funding, LLC’s motion to dismiss. (Doc. Nos. 52, 77,
27
     78.) Plaintiff filed an opposition to each Defendants’ motion to dismiss. (Doc. Nos. 60,
28
                                                   1

                                                                                18-CV-1063-AJB-AGS
 1   80.) For the reasons set forth more fully below, the Court GRANTS IN PART and
 2   DENIES IN PART Premium Merchant’s motion to dismiss, GRANTS IN PART and
 3   DENIES IN PART Anthony Gibson’s motion to dismiss, and GRANTS IN PART and
 4   DENIES IN PART Fast Advance Funding, LLC’s motion to dismiss.
 5                                        BACKGROUND
 6         On May 29, 2018, Plaintiff, proceeding pro se, filed a complaint alleging three
 7   causes of action, including conspiracy to violate the Racketeer Influenced and Corrupt
 8   Organizations Act (“RICO”) (18 U.S.C. § 1962(d)), the Telephone Consumer Protection
 9   Act (“TCPA”) (42 U.S.C. § 227), and violation of California Invasion of Privacy Act
10   (“CIPA”) (Cal. Penal Code § 630, et. seq.). (Doc. No. 1.) Plaintiff’s claims arise from
11   allegations that Defendants were impermissibly calling Plaintiff using an automatic
12   telephone dialing system (“ATDS”), unlawfully recording telephone conversations, and
13   impermissibly contacting Plaintiff in violation of the Do Not Call Registry. (See generally
14   id.) Plaintiff alleges these phone calls occurred between June 2014 and May 2018. (Id. ¶
15   16.) Plaintiff alleges that Defendants were contacting Plaintiff to sell and collect on
16   fraudulent and usurious loans. (See generally id.) Further, Plaintiff alleges that Defendants
17   engaged in threats to Plaintiff when Plaintiff asserted his rights not be “harassed, seriously
18   annoyed, and telephonically stalked.” (Id. ¶ 18.)
19         Defendants First Union Lending, LLC; Timur Shamsutidinov; RFR Capital, LLC;
20   Robert Signore; Premium Merchant Funding One, LLC; Elie Golshan; Anthony Gibson;
21   and Fast Advance Funding, LLC all filed motions to dismiss. (Doc. Nos. 14, 18, 52, 77,
22   78.) Subsequently Plaintiff entered into joint motions for dismissal with First Union
23   Lending, LLC; Timur Shamsutidinov; RFR Capital, LLC; and Robert Signore. (Doc. Nos.
24   93, 95.) Accordingly, Defendants First Union Lending, LLC; Timur Shamsutidinov; RFR
25   Capital, LLC; and Robert Signore’s motions to dismiss were withdrawn. Accordingly, this
26   Order follows on the remaining motions to dismiss.
27   ///
28   ///
                                                   2

                                                                                 18-CV-1063-AJB-AGS
 1                                     LEGAL STANDARD
 2   A.    Rule 12(b)(1): Subject Matter Jurisdiction
 3         A motion to dismiss brought under Federal Rule of Civil Procedure 12(b)(1)
 4   addresses the court’s subject matter jurisdiction. The party asserting jurisdiction bears the
 5   burden of proving that the court has subject matter jurisdiction over his claims. Kokkonen
 6   v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); McCauley v. Ford Motor Co.,
 7   264 F.3d 952, 957 (9th Cir. 2001) (stating that although the defendant is the moving party
 8   the plaintiff bears the burden of proof on the necessary jurisdictional facts because the
 9   plaintiff invoked the court’s jurisdiction by filing the complaint).
10         A Rule 12(b)(1) motion may attack the substance of the complaint’s jurisdictional
11   allegations even though the allegations are formally sufficient. See Corrie v. Caterpillar,
12   Inc., 503 F.3d 974, 979–80 (9th Cir. 2007); Dreier v. United States, 106 F.3d 844, 847 (9th
13   Cir. 1996) (“[U]nlike a Rule 12(b)(6) motion, a Rule 12(b)(1) motion can attack the
14   substance of a complaint’s jurisdictional allegations despite their formal sufficiency [.]”)
15   (internal quotation omitted). Additionally, the court may consider evidence outside the
16   pleadings to resolve factual disputes. Robinson v. United States, 586 F.3d 683, 685 (9th
17   Cir. 2009); see also Dreier, 106 F.3d at 847 (a challenge to the court’s subject matter
18   jurisdiction under Rule 12(b)(1) may rely on affidavits or any other evidence properly
19   before the court).
20   B.    Rule 12(b)(2): Personal Jurisdiction
21         “Personal jurisdiction over a nonresident defendant is tested by a two-part analysis.”
22   Chan v. Soc’y Expeditions, Inc., 39 F.3d 1398, 1404 (9th Cir. 1994). The exercise of
23   jurisdiction must satisfy the requirements of both the applicable state long-arm statute and
24   federal due process. Id. at 1404–05. California’s long-arm statute is coextensive with the
25   limits of due process. Cal. Civ. Proc. § 410.10. Accordingly, the Court need only consider
26   the requirements of due process. Fed. Deposit Ins. Co. v. British-Am. Ins. Co., 828 F.2d
27   1439, 1441 (9th Cir. 1987).
28         Due process requires that a nonresident defendant have certain minimum contacts
                                                   3

                                                                                18-CV-1063-AJB-AGS
 1   with the forum state such that the exercise of jurisdiction does not offend traditional notions
 2   of fair play and substantial justice. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).
 3   This test may be satisfied in one of two ways. Decker Coal Co. v. Commonwealth Edison
 4   Co., 805 F.2d 834, 839 (9th Cir. 1986). If the defendant’s contacts with the forum state are
 5   substantial or “continuous and systematic,” Helicopteros Nacionales de Colombia, S.A. v.
 6   Hall, 466 U.S. 408, 415–16 (1984) (citing Perkins v. Benguet Consol. Mining Co., 342
 7   U.S. 437 (1952)), the court may properly exercise general jurisdiction over the defendant
 8   “even if the cause of action is unrelated to the defendant’s forum activities,” Data Disc,
 9   Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1287 (9th Cir. 1977)). Where the defendant’s
10   contacts with the forum state will not support the court’s exercise of general jurisdiction,
11   “jurisdiction may nonetheless be proper as an assertion of limited [i.e., specific] jurisdiction
12   if there is a strong relationship between the quality of the defendant’s forum contacts and
13   the cause of action.” Decker Coal Co., 805 F.2d at 839 (citing Burger King Corp. v.
14   Rudzewicz, 471 U.S. 462 (1985)).
15         The plaintiff bears the burden of establishing the court’s personal jurisdiction over a
16   defendant. On a motion to dismiss, the Court may decide the issue of personal jurisdiction
17   on the basis of affidavits and documentary evidence by the parties, or hold an evidentiary
18   hearing regarding the matter. See Data Disc, Inc., 557 F.2d at 1285. If the motion is based
19   on the former, the plaintiff need only make a prima facie showing of facts establishing
20   personal jurisdiction. Id.
21   C.    Rule 12(b)(6): Failure to State a Claim
22         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
23   complaint and allows a court to dismiss a complaint upon a finding that the plaintiff has
24   failed to state a claim upon which relief may be granted. See Navarro v. Block, 250 F.3d
25   729, 732 (9th Cir. 2001). “[A] court may dismiss a complaint as a matter of law for (1) lack
26   of a cognizable legal theory or (2) insufficient facts under a cognizable legal claim.”
27   SmileCare Dental Grp. v. Delta Dental Plan of Cal., 88 F.3d 780, 783 (9th Cir. 1996)
28   (citation and internal quotation marks omitted). However, a complaint will survive a
                                                    4

                                                                                  18-CV-1063-AJB-AGS
 1   motion to dismiss if it contains “enough facts to state a claim to relief that is plausible on
 2   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In making this
 3   determination, a court reviews the contents of the complaint, accepting all factual
 4   allegations as true, and drawing all reasonable inferences in favor of the nonmoving party.
 5   Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972, 975 (9th Cir.
 6   2007).
 7         Notwithstanding this deference, the reviewing court need not accept “legal
 8   conclusions” as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for a
 9   court to assume “the [plaintiff] can prove facts that [he or she] has not alleged.” Associated
10   Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526
11   (1983).
12                                          DISCUSSION
13         The Court will address each of Defendants’ motion to dismiss in turn.
14   A.    Requests for Judicial Notice
15         As a threshold issue, the Court will first turn to Plaintiff’s request for judicial notice
16   and Fast Advance Funding and Gibson’s request for judicial notice. (Doc. Nos. 81, 85-3.)
17   Plaintiff requests judicial notice of (1) a copy of the complaint filed in Radiant Images,
18   Inc. v. Fast Advance Funding, LLC, et al., Case No. 2:18-cv-00758; (2) a copy of the
19   complaint filed in Thomas Alan Suess, C.R. Stelling Insurance Agency v. Richmond Capital
20   Group, LLC, Case No. 1:17-cv-05797-JGK; (3) a copy of the summons filed in Thomas
21   Alan Suess, C.R. Stelling Insurance Agency v. Richmond Capital Group, LLC, Case No.
22   1:17-cv-05797-JGK; (4) a copy of a Joint 26(f) Report in Terry Fabricant v. Fast Advance
23   Funding, LLC, Case No. 2:17-cv-05733-AB (JCx); (5) a copy of an Order/Referral to ADR
24   in David M. Doyle v. Fast Advance Funding, LLC, Case No. 18-5412-DMG (FEMx); (6)
25   a copy of Fast Advance Funding, LLC’s certificate of organization; (7) a copy of Fast
26   Advance Funding, LLC’s motion to dismiss filed in Anton Ewing v. 8 Figure Dream
27   Lifestyle, LLC et al., Case No. 18-cv-01063-AJB-AGS; (8) a copy of Fast Advance
28   Funding, LLC’s notice of withdrawal of Fast Advance Funding, LLC’s motion to dismiss
                                                    5

                                                                                  18-CV-1063-AJB-AGS
 1   filed in Anton Ewing v. 8 Figure Dream Lifestyle, LLC et al., Case No. 18-cv-01063-AJB-
 2   AGS; (9) a copy of the Order granting Plaintiff’s ex parte motion to extend briefing
 3   schedule in Anton Ewing v. 8 Figure Dream Lifestyle, LLC et al., Case No. 18-CV-01063-
 4   AJB-AGS; (10) a copy of the civil docket of C.R. Stelling Insurance Agency v. Complete
 5   Business Solutions Group, Inc., Case No. 17-cv-05797-JGK; (11) a copy of the answer and
 6   affirmative defenses filed in David M. Doyle v. Fast Advance Funding, LLC, Case No. 18-
 7   cv-54112-DMG-FFM; (12) a copy of a party search for Fast Advance Funding, LLC in
 8   Pacer Case Locator; (13) a copy of a report and recommendation filed in Stewart Abramson
 9   v. Oasis Power, LLC, et al., Case No. 18-cv-00479; (14) a copy of the complaint filed in
10   James Everett Shelton v. Fast Advance Funding, LLC, Case No. 18-cv-2071; (15) a copy
11   of Fast Advance Funding LLC’s initial disclosures pursuant to Federal Rule of Civil
12   Procedure 26(a)(1)(A)(i)–(iv) filed in David M. Doyle v. Fast Advance Funding, LLC, Case
13   No. 18-cv-5412-DMG-FFM; and (16) a copy of the complaint filed in Terry Fabricant v.
14   Fast Advance Funding, LLC, et al., Case No. 17-cv-05753-AB-JC. (Doc. No. 81-1.)
15   Defendants Fast Advance Funding, LLC and Gibson request judicial notice of a copy of
16   the Order striking Plaintiff’s opposition, vacating hearing on motion for judgment on the
17   pleadings and revoking authorization for Plaintiff to file documents electronically filed in
18   Anton Ewing v. K2 Property Development, LLC, et al., Case No. 16-cv-00678-LAB-AGS.
19   (Doc. No. 85-3.)
20         Federal Rule of Evidence 201(b) provides the criteria for judicially noticed facts: a
21   judicially noticed fact must be one not subject to reasonable dispute in that it “(1) is
22   generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
23   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed.
24   R. Evid. 201(b). A court “must take judicial notice if a party requests it and the court is
25   supplied with the necessary information.” Fed. R. Evid. 201(c).
26         The Court finds judicial notice of both Plaintiff and Defendants Gibson and Fast
27   Advance Funding, LLC’s documents warranted as they are documents of public record
28   related to this court proceeding and other court proceedings. See United States v. S. Cal.
                                                    6

                                                                                  18-CV-1063-AJB-AGS
 1   Edison Co., 300 F. Supp. 2d 964, 973 (E.D. Cal. 2004) (“Federal courts may ‘take notice
 2   of proceedings in other courts, both within and without the federal judicial system, if those
 3   proceedings have a direct relation to the matters at issue.’” (citing U.S. ex rel Robinson
 4   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992))). Moreover,
 5   “[j]udicially noticed facts often consist of matters of public record.” Botelho v. U.S. Bank,
 6   N.A., 692 F. Supp. 2d 1174, 1178 (N.D. Cal. 2010) (citations omitted). However, while
 7   “[a] court may take judicial notice of the existence of matters of public record, such as a
 8   prior order or decision,” it should not take notice of “the truth of the facts cited therein.”
 9   Marsh v. San Diego Cty., 432 F. Supp. 2d 1035, 1043 (S.D. Cal. 2006).
10         Accordingly, with the limitation stated above in mind, the Court GRANTS Plaintiff
11   and Defendants Gibson and Fast Advance Funding, LLC’s unopposed requests for judicial
12   notice.
13   B.    Premium Merchant Funding One, LLC’s Motion to Dismiss
14         Defendant Premium Merchant Funding One, LLC (“Premium Merchant”) advances
15   the following several arguments in its motion to dismiss: (1) Plaintiff fails to comply with
16   the mandatory pleading standards; (2) Plaintiff’s complaint fails to give Defendants notice
17   of claims; and (3) Plaintiff’s complaint fails to state a claim upon which relief can be
18   granted. (See generally Doc. No. 52-1.)
19         a. Mandatory Pleading Standards
20         Premium Merchant alleges that the complaint should be dismissed because in its
21   entirety it fails to comport with Rules 8 and 10 of the Federal Rules of Civil Procedure.
22   (Doc. No. 52-1 at 5.) Rule 10 states that “[a] party must state its claims . . . in numbered
23   paragraphs, each limited as far as practicable to a single set of circumstances.” Rule 8
24   provides that a pleading must set forth “a short and plain statement of the claim showing
25   that the pleader is entitled to relief.” Premium Merchant relies upon Carrigan v. California
26   State Legislature, 263 F.2d 560, 566 (9th Cir. 1959) to allege that Plaintiff’s complaint has
27   not met the Rule 8 standard. In Carrigan, the plaintiff alleged legal theories for the first
28   twenty-seven pages, the relief she demanded was alleged in the last nine pages, and the
                                                   7

                                                                                 18-CV-1063-AJB-AGS
 1   intervening one hundred and fifty pages contained hearsay, letters plaintiff had written,
 2   conclusions, self-serving statements, statements made by someone other than a defendant,
 3   and other such matters. Id. Accordingly, the district court dismissed the complaint on the
 4   grounds that plaintiff did not state her cause of action concisely, plainly, and directly. Id.
 5         Premium Merchant alleges that Plaintiff’s complaint is similar to the complaint in
 6   Carrigan, and accordingly should be dismissed. The Court agrees with Premium Merchant
 7   that Plaintiff’s complaint is difficult to understand, however, the Court must hold a pro se
 8   plaintiff to “less stringent standards than formal pleadings drafted by lawyers.” See Haines
 9   v. Kerner, 404 U.S. 519, 521 (1972). Plaintiff’s complaint does not raise to the same level
10   of lack of relevance as the complaint in Carrigan. Thus, Plaintiff’s complaint meets the
11   standard set forth in Rule 8. In regards to the Rule 10 standard, the Court agrees that
12   Plaintiff’s complaint contains lengthy paragraphs that are not limited to a single set of
13   circumstances. However, a pro se plaintiff is held to a less stringent standard. See Haines,
14   404 U.S. at 521. Thus, dismissal of Plaintiff’s complaint is not warranted on this basis.
15         Accordingly, the Court DENIES Premium Merchant’s motion to dismiss on the
16   basis of Rule 8 and Rule 10 of the Federal Rules of Civil Procedure.
17         b. Notice of Claims to Defendants
18         Premium Merchant alleges that Plaintiff’s complaint fails “because it does not
19   provide any factual allegations upon which the claims are premised and fails to differentiate
20   between Defendants and their purported conduct.” (Doc. No. 52-1 at 6.) Lumping the
21   defendants together when a plaintiff asserts multiple claims against multiple defendants is
22   grounds for dismissal. Horton v. NeoStrata, Co., Inc., No. 16-CV-02819-AJB-JLB, 2017
23   WL 932178, at *6 (S.D. Cal. Mar. 8, 2017); see also Alegre v. Jewell, No. 16-CV-2442-
24   AJB-KSC, 2017 WL 3525278, at *6 (S.D. Cal. Aug. 15, 2017) (citing Davis v. Adler, No.
25   17-CV-387-AJB-JLB, 2017 WL 1496467, at *2 (S.D. Cal. Apr. 26, 2017)). When a
26   complaint has allegations that are unclear as to which of the multiple defendants the
27   allegation is referring to, the complaint does not provide sufficient notice under Rule 8.
28   Twombly, 550 U.S. at 565 n.10. Plaintiff refers throughout the complaint to “all
                                                    8

                                                                                  18-CV-1063-AJB-AGS
 1   defendants,” including alleging that “all defendants” committed violations of RICO,
 2   TCPA, and California Penal Code without distinguishing the identity of the defendants.
 3   Plaintiff does make a list of who is being sued and does allege in a single paragraph specific
 4   facts regarding Premium Merchant. (Doc. No. 1 ¶¶ 1, 8.) However, the Court finds
 5   Plaintiff’s allegations inadequate and thus, does not provide Defendants with enough notice
 6   as to which defendant is liable to Plaintiff for which wrong. Accordingly, the Court
 7   GRANTS WITH LEAVE TO AMEND Premium Merchant’s motion to dismiss on this
 8   basis.
 9            c. The Complaint’s Failure to State a Claim Upon Which Relief Can Be Granted
10            Premium Merchant and Gershan alleged that they joined in the motion to dismiss
11   and motion to declare Plaintiff a vexatious litigant filed by First Union Lending, LLC and
12   Timur Shamsutdinov.1 (Doc. No. 52-1 at 7–8.) The Court has already held that referring to
13   “all defendants” throughout the complaint is insufficient, thus the only remaining
14   arguments in First Union and Shamsutdinov’s motion to dismiss is that Plaintiff failed to
15   establish any element of a RICO claim, TCPA and CIPA. (Doc. No. 14-1 at 6–14.)
16                  i.    RICO Claims
17            To state a claim for a RICO violation under Section 1962(c) a plaintiff must allege:
18   “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” Sedima,
19   S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496 (1985); Grimmett v. Brown, 75 F.3d 506,
20   510 (9th Cir. 1996); Smith v. Jackson, 84 F.3d 1213, 1217 (9th Cir. 1996). An “enterprise”
21   in the text of RICO is fairly straightforward and not demanding, Odom v. Microsoft Corp.,
22   486 F.3d 541, 548 (9th Cir. 2007), and includes “any individual, partnership, corporation,
23   association, or other legal entity, and any union or group of individuals associated in fact
24
25   1
      The Court notes that First Union and Shamsutdinov’s motion to dismiss, (Doc. No. 14) was withdrawn
26   pursuant to the parties’ joint dismissal, (Doc. No. 94), however, the Court will still consider the
     arguments set forth for Premium Merchant as it joined in these arguments prior to the withdrawal.
27   Plaintiff failed to address these arguments in his opposition to Premium Merchant’s motion to dismiss,
     however, the Court will consider Plaintiff’s opposition to First Union and Shamsutdinov’s motion to
28   dismiss, (Doc. No. 40).
                                                       9

                                                                                        18-CV-1063-AJB-AGS
 1   although not a legal entity.” 18 U.S.C. § 1961(4). “Racketeering activity” is any act
 2   indictable under the several provisions of Title 18 of the United States Code. 18 U.S.C. §
 3   1961(1); Turner v. Cook, 362 F.3d 1219, 1229 (9th Cir. 2004). A “pattern of racketeering
 4   activity” requires at least two predicate acts. Clark v. Time Warner Cable, 523 F.3d 1110,
 5   1116 (9th Cir. 2008) (internal citations omitted).
 6         First, Premium Merchant alleges that Plaintiff’s RICO claim must be dismissed for
 7   lack of standing. (Doc. No. 14-1 at 13.) To establish standing for a civil RICO claim, a
 8   plaintiff must show both that (1) he has been injured, and (2) the Defendants’ conduct was
 9   the proximate cause of such injury. See Sedima, S.P.R.L., 473 U.S. at 496. To establish a
10   RICO injury, Plaintiff must show “harm to a specific business or property interest and if
11   the alleged business or property interest is cognizable under state law.” Newcal Indus., Inc.
12   v. Ikon Office Solution, 513 F.3d 1038, 1055 (9th Cir. 2008). “To recover under RICO, the
13   individual ‘must show proof of concrete financial loss’ and must demonstrate that the
14   racketeering activity proximately caused the loss.’” Guerrero v. Gates, 442 F.3d 697, 707
15   (9th Cir. 2006) (quoting Chaset v. Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1087 (9th Cir.
16   2002)). Here, Plaintiff fails to allege he suffered from a concrete financial loss. In his
17   opposition, Plaintiff alleges that he had to pay San Diego Gas & Electric Company more
18   money for his electric utility bill and that his bitcoin mining application was shut off when
19   Defendants called his smart phone. (Doc. No. 40 at 30.) These damages are speculative at
20   best and do not qualify as concrete financial loss.
21         Second, Plaintiff must establish that the racketeering activity proximately caused the
22   loss. Guerrero, 422 F.3d at 707. Plaintiff has failed to establish a “direct relation between
23   the injury asserted and the injurious conduct alleged.” Hemi Group, LLC v. Investor
24   Protection Corp., 559 U.S. 1, 9 (2010).
25         Next, Plaintiff must base a “pattern of racketeering activity” on at least two predicate
26   acts. Clark, 523 F.3d at 1116. Plaintiff alleges the following predicate acts: (1) wire fraud
27   (2) money laundering; (3) extortion; (4) violations of California criminal laws, including
28   alleged illegal recording of those calls; and (5) felony loan shark usury lending. (See
                                                  10

                                                                                 18-CV-1063-AJB-AGS
 1   generally Doc. No. 1.)
 2         A RICO violation claim predicated on wire fraud must be plead with the specificity
 3   required by Federal Rule of Civil Procedure 9(b). Edwards v. Marin Park, Inc., 356 F.3d
 4   1058, 1065–66 (9th Cir. 2004) (stating that Rule 9(b) applies equally to civil RICO claims
 5   and that the plaintiff must state with particularity the circumstances constituting the fraud);
 6   Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988)
 7   (dismissing RICO claims because predicate acts of mail and wire fraud were not pleaded
 8   with the specificity required by Rule 9(b)). Here, similar to Ewing v. Flora, No. 14-CV-
 9   2925-AJB-NLS, 2015 WL 12564225, at *5 (S.D. Cal. Mar. 25, 2015), “[i]t is unclear from
10   Plaintiff’s complaint the time, place, and manner of each instance of wire fraud.” Plaintiff’s
11   allegations regarding wire fraud are conclusory and do not provide specifics.
12         A RICO violation through the predicate act of money laundering must allege that
13   Defendants: “(1) engaged in a financial transaction which involved proceeds from specified
14   illegal activity, (2) knew the proceeds were from illegal activity, and (3) intended the
15   transaction either to promote the illegal activity or to conceal the nature, source or
16   ownership of the illegal proceeds.” U.S. v. Marbella, 73 F.3d 1508, 1514 (9th Cir. 1996).
17   Plaintiff has failed to allege facts to support the elements of money laundering, and in fact,
18   admits that he “does not have the details” of his money laundering claim. (Doc. No. 40 at
19   16.) Accordingly, Plaintiff has failed to establish money laundering as a predicate act for
20   his RICO violation. See Osgood v. Main Street Marketing, Inc., No. 12-CV-2415-GPC-
21   BGS, 2017 WL 131829, at *10 (S.D. Cal. Jan. 13, 2017) (“Plaintiffs only allege that
22   Defendants laundered over $10,000 of the proceeds by wire fraud through financial
23   institutions . . . and do not allege any facts to support the elements of a predicate claim for
24   money laundering under RICO.”)
25         California Penal Code Section 518 provides that “[e]xtortion is the obtaining of
26   property from another, with his or her consent . . . induced by a wrongful use of force or
27   fear.” Section 519(2) states that “[f]ear, such as will constitute extortion, may be induced
28   by a threat . . . To accuse the individual threatened, or any relative of his, or member of his
                                                   11

                                                                                  18-CV-1063-AJB-AGS
 1   family, of any crime.” Plaintiff has failed to allege the “property” that Defendants acquired
 2   or attempted to acquire. See Scheidler v. Nat’l Org. for Women, Inc., 537 U.S. 393, 404–
 3   05 (2003). Plaintiff alleges that he had a right to be left alone, a right to sue, and was
 4   threatened with calling law enforcement. (Doc. No. 1 ¶¶ 18, 33, 40.) However, the Court
 5   does not find that these allegations are considered “property” for the purposes of extortion.
 6   See Sekhar v. United States, 570 U.S. 729, (holding that the general counsel’s right to make
 7   an investment recommendation was not property that was obtained by the petitioner); Asia
 8   Econ. Inst. v. Xcentric Ventures, LLC, No. CV 10-1360 SVW PJWX, 2010 WL 4977054,
 9   at *16 (C.D. Cal. July 19, 2010) (holding that even if an email constituted actionable
10   threats, extortion was not established since the statements were not connected with any
11   attempt to obtain money or property from Plaintiffs).
12         To the extent Plaintiff is alleging a RICO violation based on the predicate act of call
13   recording, the Court finds that there is no authority to base a RICO violation on an alleged
14   violation of CIPA for call recording.
15         Plaintiff alleges that Defendants engaged in the “act of selling a usurious loan” in
16   violation of 18 U.S.C. § 892. (Doc. No. 40 at 23.) 18 U.S.C. § 892 prohibits creating an
17   “extortionate extension of credit.” 18 U.S.C. § 891 defines an “extortionate extension of
18   credit” as “any extension of credit with respect to which it is the understanding of the
19   creditor and the debtor at the time it is made that delay in making repayment or failure to
20   make repayment could result in the use of violence or other criminal means to cause harm
21   to the person, reputation, or property of any person.” Plaintiff fails to allege that Defendants
22   extended credit with the understating that a delay in payment could result in violence or
23   other criminal means.
24         Plaintiff contends that his RICO violation claim may be based on 47 U.S.C. § 227.
25   However, 47 U.S.C. § 227 is not a predicate act under RICO. See Osgood, 2017 WL
26   131829, at *10.
27         As in Flora, 2015 WL 12564225, at *5, Plaintiff has failed to adequately plead a
28   RICO violation, accordingly Plaintiff’s cause of action for RICO conspiracy also fails. To
                                                    12

                                                                                  18-CV-1063-AJB-AGS
 1   establish RICO conspiracy under section 1962(d), a plaintiff “must allege either an
 2   agreement that is substantive violation of RICO or that the defendants agreed to commit,
 3   or participated in, a violation of two predicate offenses.” Howard v. Am. Online, Inc., 208
 4   F.3d 741, 751 (9th Cir. 2000); see also Baumer v. Pachl, 8 F.3d 1341, 1346 (9th Cir. 1993).
 5   The failure to adequately plead a substantive violation of RICO precludes a claim for
 6   conspiracy. Howard, 208 F.3d at 751. Further, Plaintiff has not sufficiently plead that
 7   Defendants knew about and agreed to facilitate conduct that violates RICO.
 8         Accordingly, Plaintiff’s complaint fails to state RICO claims. Premium Merchant’s
 9   motion to dismiss the RICO claims is GRANTED WITH LEAVE TO AMEND.
10                ii.   TCPA
11         Plaintiff’s second cause of action is based on 47 U.S.C. § 227, which makes it
12   unlawful to use an ATDS without the prior express consent of the called party, to call any
13   cellular telephone. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 747 (2012); see also
14   Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009). To sufficiently
15   allege a violation of the TCPA, Plaintiff must plead two elements: (1) a call to a cellular
16   telephone; (2) via an ATDS. Robbins v. Coca Cola Co., No. 13-CV-132, 2013 WL
17   2252646, at *2 (S.D. Cal. May 22, 2013). Whether a plaintiff consented to the telephone
18   calls is not an element of a prima facie case, but instead is an affirmative defense to be
19   raised and proven by the defendant. Connelly v. Hilton Grant Vacations Co., LLC, No. 12-
20   CV-559-JLS-KSC, 2012 WL 2129364, at *3 (S.D. Cal. June 11, 2012); Robbins, 2013 WL
21   2252646, at *2.
22         Here, Premium Merchant contends that Plaintiff’s TCPA claim fails because
23   Plaintiff’s allegations lack specificity and are speculative. As the Court held above,
24   Plaintiff has failed to allege which Defendant is liable to Plaintiff for which wrong.
25   However, the Court finds that Plaintiff has alleged sufficient facts to satisfy an allegation
26   of TCPA. Plaintiff asserts that he heard a pause or click with respect to phone calls from
27   all fifteen defendants. (Doc. No. 1 ¶ 14.) Further, Plaintiff alleges that thousands of calls
28   were made by Defendants. (Id. ¶ 19.) Accordingly, the Court finds that the use of ATDS is
                                                  13

                                                                                18-CV-1063-AJB-AGS
 1   a reasonable inference. See Vaccaro v. CVS Pharmacy, Inc., No. 13-CV-174, 2013 WL
 2   3776927, at *2–3 (S.D. Cal. July 16, 2013). Plaintiff has sufficiently stated a claim for
 3   violation of TCPA. Premium Merchant’s motion to dismiss Plaintiff’s TCPA claim is
 4   DENIED.
 5                iii.   CIPA
 6         Plaintiff’s third cause of action is for violation of the CIPA, as set forth in California
 7   Penal Code section 630, et seq. CIPA is California’s anti-wiretapping and anti-
 8   eavesdropping statute and is designed “to protect the right of privacy.” Cal. Penal Code §
 9   630. The Act provides for a civil action for damages based on violations of section 632
10   which prohibits recording a “confidential communication” “intentionally and without the
11   consent of all of the parties.” Id.; Cal. Penal Code § 637.2(a) (“Any person who has been
12   injured by a violation of this chapter may bring an action against the person who committed
13   the violation.”). To state a claim for violation of section 632, the three elements that a
14   plaintiff must plead are “(1) an electronic recording of (or eavesdropping on); (2) a
15   ‘confidential’ communication; [where] (3) all parties did not consent.” Weiner v. ARS Nat’l
16   Servs., Inc., 887 F. Supp. 2d 1029, 1032 (S.D. Cal. 2012) (citing Flanagan v. Flanagan,
17   27 Cal. 4th 766, 774–76 (2002)); see also Stoba v. Saveology.com, LLC, No. 13CV2925,
18   2014 WL 3573404, at *3 (S.D. Cal. July 18, 2014). Section 632(c) defines a “confidential
19   communication” as including “any communication carried on in circumstances as may
20   reasonably indicate that any party to the communication desires it to be confined to the
21   parties thereto.” Cal. Penal Code § 632(c). Excluded from protection are communications
22   in “circumstance[s] in which the parties to the communication may reasonably expect that
23   the communication may be overheard or recorded.” Roberts v. Wyndham Int’l, Inc., No.
24   12CV5083, 2012 WL 6001459, at *5 (N.D. Cal. Nov. 30, 2012); Cal. Penal Code § 632(c).
25          Defendants argue that Plaintiff’s claim for violation of section 632 fails because
26   Plaintiff’s complaint lacks specificity as to whether or not Plaintiff is asserting calls with
27   his cell phone or landline were recorded. (Doc. No. 14-1 at 12.) Plaintiff’s reply in
28   opposition states that the phone calls to his cell phone were the ones recorded. (Doc. No.
                                                   14

                                                                                  18-CV-1063-AJB-AGS
 1   40 at 6.) Plaintiff admits that he can simply amend his complaint to properly allege this
 2   fact. (Id.) Accordingly, Premium Merchant’s motion to dismiss for CIPA is GRANTED
 3   WITH LEAVE TO AMEND.
 4   C.    Anthony Gibson’s Motion to Dismiss
 5         Defendant Anthony Gibson (“Gibson”) advances the following several arguments in
 6   its motion to dismiss: (1) California does not have general jurisdiction over Gibson; (2)
 7   Plaintiff’s complaint fails to state a claim of a RICO violation; and (3) Plaintiff’s complaint
 8   fails to state claims upon which relief can be granted. (See generally Doc. No. 77-1.)
 9         a.     Personal Jurisdiction Over Anthony Gibson
10         Defendant Anthony Gibson alleges that California does not have general jurisdiction
11   over him, a Pennsylvania resident. (Doc. No. 77-1 at 12.) “A court may assert general
12   jurisdiction over foreign (sister-state or foreign-country) [defendants] to hear any and all
13   claims against them when their affiliations with the State are so ‘continuous and
14   systematic’ as to render them essentially at home in the forum State.” Goodyear Dunlop
15   Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Int’l Shoe Co., 326 U.S.
16   at 317). “This is an exacting standard, as it should be, because a finding of general
17   jurisdiction permits a defendant to be haled into court in the forum state to answer for any
18   of its activities anywhere in the world.” Schwarzenegger v. Fred Martin Motor Co., 374
19   F.3d 797, 801 (9th Cir. 2004).
20         General jurisdiction over an individual is permissible only where he has been served
21   with process while voluntarily in the forum, is domiciled in the forum, or consents to the
22   court’s jurisdiction. J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 880–81 (2011)
23   (Kennedy, J., plurality); see Pennoyer v. Neff, 95 U.S. 714, 722 (1877). “With respect to a
24   corporation, the place of incorporation and principal place of business are ‘paradig[m] ...
25   bases for general jurisdiction.’” Daimler AG v. Bauman, 134 S. Ct. 746, 760 (2014)
26   (citation omitted). However, “jurisdiction over an employee does not automatically follow
27   from jurisdiction over the corporation which employs him.” Keeton v. Hustler Magazine,
28   Inc., 465 U.S. 770, 781 n.13 (1983). Rather, “[e]ach defendant’s contacts with the forum
                                                   15

                                                                                  18-CV-1063-AJB-AGS
 1   State must be assessed individually.” Id. “However, the corporate form may be ignored in
 2   two cases: (1) where the corporation is an agent or alter ego of the individual defendant; or
 3   (2) by virtue of the individual’s control of, and direct participation in the alleged activities.”
 4   Wolf Designs, Inc. v. DHR Co., 322 F. Supp. 2d 1065, 1072 (C.D. Cal. 2004) (citing Flynt
 5   Distrib. Co. v. Harvey, 734 F.2d 1389, 1393 (9th Cir. 1984); Transgo, Inc. v. Ajac
 6   Transmission Parts Corp., 768 F.2d 1001, 1021 (9th Cir. 1985)). Outside of these paradigm
 7   bases, only “in an exceptional case” should a court find a corporation’s operations in the
 8   forum to be “so substantial and of such a nature as to render the corporation at home in that
 9   State.” Daimler, 134 S. Ct. at 761 n.19.
10          Here, the only allegation Plaintiff makes specifically about Gibson is that he ran,
11   operated, managed and controlled Fast Advance Funding, LLC and that he is currently
12   involved in other RICO lawsuits in Pennsylvania. (Doc. No. 1 ¶ 4.) Plaintiff generally
13   alleges “Defendants were and continues to be the agent [sic] of Defendants for purposes of
14   setting aside the corporation’s veil of liability protection.” (Id. ¶ 51.) Plaintiff falls short of
15   making a prima facie case for general jurisdiction. Plaintiff simply does not allege that
16   Gibson was served with process while voluntarily in the forum, is domiciled in the forum,
17   or consents to the court’s jurisdiction. See J. McIntyre Mach., Ltd., 564 U.S. at 880–81;
18   Pennoyer, 95 U.S. at 722. Further, simply stating that Defendants were and continue to be
19   the agents of Defendants for purposes of setting aside the corporation’s veil is insufficient.
20   This allegation fails to identify what defendants he is specifically referring to. Gibson
21   declares that he was not an officer or director during the time frame Plaintiff’s alleged
22   causes of action have said to occur. (Gibson Decl., Doc. No. 85-2 at 3.)2 Gibson is currently
23   employed by Fast Advance Funding as a commissioned salesperson. (Id.) Accordingly,
24   Plaintiff has failed to establish that Gibson was acting in an official capacity where Fast
25   Advance Funding was the agent or alter ego of Gibson or by virtue of Gibson’s control of,
26
27
     2
      While Gibson’s declaration was not originally signed when he attached it to his motion to dismiss,
28   Gibson subsequently signed the same declaration and attached it to his reply.
                                                       16

                                                                                         18-CV-1063-AJB-AGS
 1   and direct participation in the alleged activities. See Wolf Designs, Inc., 322 F. Supp. 2d at
 2   1072. Plaintiff’s blanket assertion in his opposition that he has claimed that Gibson is the
 3   alter ego of Fast Advance Funding is a mere conclusion and does not correct the fact that
 4   Plaintiff has failed to make a prima facie case for general jurisdiction.
 5         Accordingly, the Court GRANTS WITH LEAVE TO AMEND Gibson’s motion
 6   to dismiss for general jurisdiction.
 7         b.     RICO Claims
 8         Gibson alleges that Plaintiff could not have been injured because he has been
 9   unemployed and has been for a number of years. (Doc. No. 77-1 at 16–17.) Gibson bases
10   this allegation on Plaintiff’s statement in another proceeding. (Id. at 17.) However, Plaintiff
11   has alleged in his complaint that his business was injured and seriously interrupted by the
12   calls. (Doc. No. 1 ¶ 41.) The Court must accept as true the well-pleaded facts in Plaintiff’s
13   complaint. See Cedars-Sinai Med. Ctr., 497 F.3d at 975. Accordingly, Gibson’s argument
14   that Plaintiff was not injured because he was unemployed fails. The Court DENIES
15   Gibson’s motion to dismiss on Plaintiff’s RICO claims. However, Plaintiff should note that
16   the Court has granted Premium Merchant’s motion to dismiss on Plaintiff’s RICO claims,
17   supra Section B.c.i.
18         c.     Failure to State a Claim for RICO, TCPA, and CIPA
19         Gibson alleges that Plaintiff’s RICO, TCPA and CIPA claims fail since they lump
20   all fifteen defendants together. Further, Gibson alleges that Plaintiff’s RICO claim fails to
21   comply with Federal Rules of Civil Procedure Rule 9(b)’s heightened pleading standard.
22   The Court has previously analyzed both arguments in Sections B.b, B.c.i, B.c.ii, and B.c.iii
23   of this Order. Accordingly, the Court will not address these arguments further here.
24   ///
25   ///
26   D.    Fast Advance Funding, LLC’s Motion to Dismiss
27         Defendant Fast Advance Funding, LLC (“Fast Advance Funding”) advances the
28   following arguments in its motion to dismiss: (1) Plaintiff lacks standing to assert RICO
                                                   17

                                                                                  18-CV-1063-AJB-AGS
 1   claims; and (2) Plaintiff’s complaint fails to state a claim upon which relief can be granted
 2   for TCPA. (See generally Doc. No. 78-1.)
 3         a.     Standing to Assert RICO Claims and RICO Injury
 4         Fast Advance Funding alleges that Plaintiff lacks standing to pursue a RICO claim
 5   because he has not suffered a concrete financial injury as he is unemployed. (Doc. No. 78-
 6   1 at 8–9.) However, as discussed above, supra Section C.b, Fast Advance Funding’s
 7   argument fails to establish that Plaintiff did not have standing.
 8         Fast Advance Funding contends that Plaintiff has failed to establish a pattern of
 9   racketeering activities of wire fraud, money laundering and extortion. (Doc. No. 78-1 at
10   10–13.) Fast Advance Funding alleges the same arguments as Premium Merchant
11   advanced in their motion to dismiss. Accordingly, the Court will not repeat its analysis, but
12   rather, directs the parties to review Section B.c.i.
13         b.     TCPA Claim
14         Fast Advance Funding alleges that Plaintiff has failed to sufficiently allege a
15   violation of the TCPA. Fast Advance Funding advances the same arguments as Premium
16   Merchant. Accordingly, the Court again will not repeat its analysis, but directs the parties
17   to review Section B.c,ii.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26                                         CONCLUSION
27         Based on the above, the Court GRANTS IN PART and DENIES IN PART
28   Premium Merchant’s motion to dismiss, GRANTS IN PART and DENIES IN PART
                                                   18

                                                                                18-CV-1063-AJB-AGS
 1   Anthony Gibson’s motion to dismiss, and GRANTS IN PART and DENIES IN PART
 2   Fast Advance Funding’s motion to dismiss.
 3         Further, while the Court declines to issue sanctions at this point, the Court strongly
 4   encourages Plaintiff to refrain from making personal attacks against counsel that do not
 5   advance this litigation. Plaintiff should comply with the civility requirements of Civil
 6   Local Rule 83.4.
 7         For clarity, the Court is awarding Plaintiff WITH LEAVE TO AMEND on the
 8   following issues: Plaintiff’s claims for RICO and CIPA, Plaintiff’s allegations regarding
 9   the Court’s general jurisdiction over Anthony Gibson, and to specifically identify which
10   defendant is liable to Plaintiff for which wrong. The Court DENIES Defendants’ motions
11   to dismiss for Plaintiff’s claim for TCPA, and thus the Court finds Plaintiff’s TCPA
12   claim is sufficient as plead. Plaintiff will have thirty (30) days from the date of this
13   Order to file his second amended complaint addressing the deficiencies noted herein.
14
15   IT IS SO ORDERED.
16
17   Dated: March 29, 2019
18
19
20
21
22
23
24
25
26
27
28
                                                  19

                                                                                 18-CV-1063-AJB-AGS
